Citation Nr: 1138590	
Decision Date: 10/17/11    Archive Date: 10/25/11

DOCKET NO.  11-15 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an extension of eligibility for receiving educational assistance benefits under the provisions of Chapter 30, Title 38, United States Code (Montgomery GI Bill) beyond the delimiting date of January 3, 2012.  


ATTORNEY FOR THE BOARD

Shabnam Keyvan










INTRODUCTION

The Veteran served on active duty from December 1989 to January 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the January 2011 decision the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In September 2011, the Veteran filed an application for educational benefits under the Post-9/11 GI Bill program (Chapter 33) in lieu of benefits under the Montgomery GI Bill (MGIB) program (Chapter 30).  The issue of entitlement to education benefits under Chapter 33 was therefore raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.   


FINDINGS OF FACT

1.  The Veteran perfected a timely appeal of the January 2011 Certificate of Eligibility issued by the RO which indicates that his delimiting date for the use of Chapter 30 benefits is January 3, 2012.  

2.  In a September 2011 statement, the Veteran expressed his desire to withdraw from appellate review his claim seeking an extension of the delimiting date beyond January 3, 2012 for education assistance benefits under the Montgomery GI Bill.  The written statement stipulating this desire is of record.  


CONCLUSION OF LAW

The criteria for the withdrawal of a Substantive Appeal with respect to the issue of entitlement to an extension of eligibility for receiving educational assistance benefits under the Montgomery GI Bill beyond the delimiting date of January 3, 2012 are met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204 (2011).  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2011).  

As previously discussed herein, in the January 2011 Certificate of Eligibility, the VA RO in Muskogee, Oklahoma determined that the Veteran's educational benefits must be used by or before January 3, 2012.  The Veteran filed a Notice of Disagreement (NOD) with respect to this determination and claimed that he was entitled to an extension of the delimiting date beyond January 3, 2012 for educational assistance under the Montgomery GI Bill.  In the April 2011 Statement of the Case (SOC) and June 2011 Supplemental Statement of the Case (SSOC), the RO denied an extension of the delimiting date beyond January 3, 2012 for the Veteran's education assistance benefits under the Montgomery GI Bill (Chapter 30, Title 38, United States Code).

In an August 2011 statement the Veteran requested a hearing before a Veterans Law Judge (VLJ) at the RO.  Before a hearing could be scheduled, and in a written statement dated on September 21, 2011, the Veteran expressed his desire to withdraw from appellate review his claim seeking an extension of eligibility for receipt of educational assistance benefits under the Montgomery GI Bill beyond the delimiting date of January 3, 2012, which, in essence, also cancelled his hearing request.  

In view of the Veteran's expressed desire, the Board concludes that further action with regard to his claim for an extension of the delimiting date beyond January 3, 2012 for education assistance benefits under the Montgomery GI Bill (Chapter 30, Title 38, United States Code) is not appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. § 20.204 (2011).  The Board does not have jurisdiction over this withdrawn issue and, as such, must dismiss the appeal of this claim.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2011).  


ORDER

The appeal for extension of the period of eligibility for receiving educational assistance benefits under the provisions of Chapter 30, Title 38, United States Code (Montgomery GI Bill) beyond the delimiting date of January 3, 2012 is dismissed.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


